DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 10-15, drawn to a process of forming a repellant coating, classified in A61L2420/02.
II. Claim 9, drawn to an ostomy appliance, classified in A61F5/445.
III. Claims 16-20, drawn to a formulation, classified in A61L31/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be formed using a different process such as one that requires the lubricant is applied separately than other ingredients in the formulation.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the formulation can be used in a different process such as one that does not require the use of a catalyst.
Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a formulation used to provide a coating a metal substrate  and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and their recognized divergent subject matter; the inventions requires a different field of search (searching different classes/subclasses and employing different search queries); and the prior art applicable to one invention would not likely be applicable to the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Bucca on 08/25/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 10-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 9 and 16-20 directed to an invention non-elected with traverse. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Wang et al.  “Covalently Attached Liquids: Instant Omniphobic Surfaces with Unprecedented Repellency” discloses forming a repellent formulation comprising a reactive component (dimethyldimethoxysilane); an acid catalyst (sulfuric acid) and a solvent (isopropanol) ; applying the formulation via dip coating onto a substrate; drying the coating at room temperature and rinsing the substrate (see page 245). The process results in rapid grafting of PDMS onto the surface to create a slippery omniphobic covalently attached liquid surface (see page 245). Wang et al. fails to teach the composition comprises a lubricant having a viscosity of 2cSt to 200cSt or it is applied on an ostomy appliance as required by claim 1.
MacCallum et al. “Liquid-Infused silicone as a biofouling-free medical material” discloses forming an oil infused polydimethylsiloxane by immersing a PDMS tubing into silicone oil. MacCallum et al. states this can be used with medical devices to prevent bacterial adhesion (See abstract).
Wong et al. (US 20190016903) discloses applying a liquid entrenched smooth surface coating onto a substrate in order to provide a self-cleaning coating. The process comprise forming a solution comprised of isopropanol alcohol, dimethyldimethoxysilane and an acid catalyst (sulfuric acid) ; applying the solution to the surface to form a layer and drying the surface. After drying the surface is sprayed with a lubricant such as silicone oil (viscosity of 20cSt) (see 0101). Wong et al. fails to teach the solution comprises a lubricant having a viscosity of from 2cSt to 200cSt. The silicone oil is applied is a separate step. 
Cui et al. “Dynamic polymer systems with self-regulated secretion for control of surface properties and material healing” discloses forming a coating comprised of copolymer of urea and polydimethylsiloxane, silicone oil and tetrahydrofuran on a glass substrate and evaporating the tetrahydrofuran. The uPDMS crosslinks inside the film and creates phase separation with oil droplets forming inside the bulk material. The process creates a surface that repeatedly restores a slippery, fouling resistant surface (see page 791).  Cui et al. fails to teach the formulation comprises the combination of reactive components, an acid catalyst , solvent and a lubricant as required by claim 1.  
The cited prior art fails to teach forming a formulation of a reactive component, acid catalyst, a solvent and a lubricant having a viscosity of 2 – 200 cSt and applying the formulation to an ostomy appliance to provide a one-step process for applying the repellent coating as recited in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715